DISMISS; and Opinion Filed December 13, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00725-CV

                            CREOLA NEWTON, Appellant
                                       V.
                      US BANK NATIONAL ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02142-E

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                  Opinion by Justice Fillmore
       The clerk’s record in this case is overdue. By letter dated July 05, 2013, we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that she had paid for or made arrangements to pay

for the clerk’s record or that she had been found entitled to proceed without payment of costs.

We cautioned appellant that if she did not file the required documentation within ten days, her

appeal could be dismissed for want of prosecution. To date, appellant has not provided the

required documentation or otherwise communicated with the Court.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

130725F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CREOLA NEWTON, Appellant                            On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas
No. 05-13-00725-CV        V.                        Trial Court Cause No. CC-13-02142-E.
                                                    Opinion delivered by Justice Fillmore.
US BANK NATIONAL                                    Justices FitzGerald and Lang participating.
ASSOCIATION, Appellee

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
         It is ORDERED that appellee US BANK NATIONAL ASSOCIATION recover its costs
of this appeal from appellant CREOLA NEWTON.


Judgment entered this 13th day of December, 2013.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




                                            –3–